Lumpkin, J.
1. If the counter-claim set up against the plaintiff by the defendant in his plea be treated as one arising ex contractu, it was the subject-matter of set-off. If it be treated as one arising ex delicto, it was alleged that the plaintiff was a non-resident corporation, and that he should be allowed to plead an equitable set-off. In either event, there was no error in refusing to strike the plea on the ground that it sought to set off damages for a tort against a suit on a contract. See, in this connection, Bibb Land-Lumber Co. v. Lima Machine Works, 104 Ga. 116 (30 S. E. 676, 31 S. E. 401); Hecht v. Snook, 114 Ga. 921, 924-5 (41 S. E. 74); Arnold v. Carter, 125 Ga. 319-325 (54 S. E. 177).
2. There -was sufficient evidence to support the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.